Matter of Beehler (2017 NY Slip Op 06504)





Matter of Beehler


2017 NY Slip Op 06504


Decided on September 14, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 14, 2017

[*1]In the Matter of DAVID WAYNE BEEHLER, an Attorney. 
(Attorney Registration No. 5298633)

Calendar Date: September 11, 2017

Before: Peters, P.J., McCarthy, Rose, Aarons and Pritzker, JJ.


David Wayne Beehler, Prior Lake, Minnesota, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
David Wayne Beehler was admitted to practice by this Court in 2015 and lists a business address in Minneapolis, Minnesota with the Office of Court Administration. Beehler now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Beehler's application.
Upon reading Beehler's affidavit sworn to August 9, 2017 and filed with this Court on August 14, 2017, and upon reading the September 6, 2017 correspondence in response by the Chief Attorney for AGC, and having determined that Beehler is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Peters, P.J., McCarthy, Rose, Aarons and Pritzker, JJ., concur.
ORDERED that David Wayne Beehler's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that David Wayne Beehler's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, David Wayne Beehler is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Beehler is hereby forbidden to appear as an attorney [*2]or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that David Wayne Beehler shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.